DETAILED ACTION
Status of Claims
Claims 5-6, 8, 10-28, and 34 are canceled. Claims 35-43 are newly submitted. Claims 1-4, 7, 9, 29-33, and 35-43 are pending. Claim 33 is directed to non-elected Species N and is withdrawn from consideration.

Response to Amendments
Because the 4/14/2022 claim amendments are responsive, the 112(b) rejections provided in the 9/13/2021 Non-Final Action are withdrawn.

Response to Arguments
Applicant's arguments filed 12/2/2021 have been fully considered but they are not persuasive, for reasons below.
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any combination of reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant asserts that the prior art fails to teach limitations of the claims as amended (see remarks at 9-11). Because those limitations are introduced through amendment, they are addressed in the art rejection below.

Restriction/Election
Applicant’s election without traverse of Invention I, Species A, Species K, Species Q, and Species X (claims 1-4, 7, 9, 29-33, 35-43) in the reply filed on 4/14/2022 is acknowledged.
Claim 33 is directed to non-elected Species N and is withdrawn from consideration.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claims 35, 39, 41 recite the carrier has a “sidewall.” Such sidewall of the carrier is not disclosed in the specification.

Claim Interpretation
As explained in previous Actions, this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“Spinning device” in claims 1, 3-4, 7, 9, 29, 31-33, 35-38, 40, 42-43;
“Spinning portion” in claims 4, 9, 37-38, and 42-43.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For example:
“Spinning device” is interpreted as requiring the structures of a roller/sub-roller with a drive system (see para. 0021, 0023 of specification), and equivalents thereof;
“Spinning portion” is interpreted as requiring the structures of a roller/sub-roller with a drive system (see para. 0021, 0023 of specification), and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7, 9, 29-32, and 35-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 3-4, 7, 9, 29, 31-33, 35-38, 40, and 42-43 recite “a spinning device . . . configured to spin the plurality of objects . . . ,” which invokes 35 U.S.C. 112(f). Because the specification fails to disclose sufficient corresponding structure that perform the entire claimed function (as explained in detail below), then the claim limitation lacks an adequate written description as required by 35 U.S.C. 112(a), because an indefinite, unbounded functional limitation would cover all ways of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention. See MPEP § 2163.03.VI; see also MPEP § 2163.03.V.
Claims 4, 9, 37-38, and 42-43 recite “spinning portion . . . configured to spin a . . . object . . . ,” which invokes 35 U.S.C. 112(f). Because the specification fails to disclose sufficient corresponding structure that perform the entire claimed function (as explained in detail below), then the claim limitation lacks an adequate written description as required by 35 U.S.C. 112(a). See MPEP § 2163.03.VI; see also MPEP § 2163.03.V.
Claim 4 (which depends on claim 1) recites: 
“a spinning device attached to the handle and configured to spin the plurality of objects”; 
“wherein the spinning device comprises a first spinning portion and a second spinning portion, wherein the first spinning portion is configured to spin a first object of the plurality of objects at a first speed, and wherein the second spinning portion is configured to spin a second object of the plurality of objects at a second speed different from the first speed.”
The specification fails to describe in sufficient detail regarding how the spinning device (e.g., roller 212, see fig. 2C) is attached to the handle (e.g., handle 204, see fig. 2C) and be configured such that a first spinning portion spins at a first speed and a second spinning portion spins at a second speed different from the first speed. The specification merely mentions “any suitable drive system” without providing further details about: the structures of the drive system; how the drive system is mounted in the apparatus; how it drives the spinning device, and how it drives the first spinning portion and the second spinning portion at different speeds. See MPEP § 2163 (written description may be lacking if it fails to disclose how a recited function correlates with structure and how the recited function is performed).
Claim 9 (which depends on claim 1) recites: 
“a spinning device attached to the handle and configured to spin the plurality of objects”; 
“wherein the spinning device comprises a first spinning portion and a second spinning portion, wherein the first spinning portion is configured to spin a first object of the plurality of objects in a first direction, and wherein the second spinning portion is configured to spin a second object of the plurality of objects in a second direction different from the first direction.”
The specification fails to describe in sufficient detail regarding how the spinning device (e.g., roller 212, see fig. 2C) is attached to the handle (e.g., handle 204, see fig. 2C) and be configured such that a first spinning portion spins at a first direction and a second spinning portion spins at a second direction different from the first direction. The specification merely mentions “any suitable drive system” without providing further details about: the structures of the drive system; how the drive system is mounted in the apparatus; how it drives the spinning device, and how it drives the first spinning portion and the second spinning portion at different directions. See MPEP § 2163.
Claim 29 (which depends on claim 1) recites: 
“a spinning device attached to the handle and configured to spin the plurality of objects”; 
“wherein the spinning device is further configured to spin a first object of the plurality of objects in the first circular direction and spin a second object of the plurality of objects in a second circular direction opposite to the first circular direction.”
The specification fails to describe in sufficient detail regarding how the spinning device is attached to the handle and be configured such a first object is rotated in a first circular direction and a second object is rotated in a second circular direction opposite to the first circular direction, for the same/similar reasons provided above. See also MPEP § 2163.
Claim 31 (which depends on claim 1) recites: “a spinning device attached to the handle and configured to spin the plurality of objects” and “wherein the spinning device comprises a fan or a propeller.” To the extent that the fan/propeller is configured to contact and spin the objects, this is not supported by the specification. The specification only discloses that the fan/propeller is used to disturb the flow field (see para. 0042); the specification does not disclose that the fan/propeller contacts and rotates the wafers.
Claim 37 (which depends on claim 35) recites similar recitations as claim 4, and is rejected for the same/similar reasons as provided for claim 4.
Claim 38 (which depends on claim 35) recites similar recitations as claim 9, and is rejected for the same/similar reasons as provided for claim 9.
Claim 43 (which depends on claim 40) recites “wherein the spinning device comprises a first spinning portion and a second spinning portion, and wherein the first and second spinning portions are attached to a rod of the spinning device, separated from each other, and configured to extend along a direction that the plurality of objects are aligned.” Although the specification discloses “multiple sub-rollers” aligned along the y-axis that the wafers are aligned (see para. 0021, 0030, fig. 3B), wherein the sub-rollers are separate from each other (para. 0021, 0026), the specification fails to disclose that the sub-rollers are attached to “a rod of the spinning device.” Thus, this limitation constitutes new matter.
Claim 43 (which depends on claim 40) recites similar recitations as claims 4 and 9, and is rejected for the same/similar reasons as provided for claims 4 and 9.
The remaining claims are rejected because they depend on a claim rejected herein.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7, 9, 29-32, and 35-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the handle is configured to be above the plurality of objects when the plurality of objects are positioned upright in the plurality of slots” at line 2-4. It’s unclear what’s meant by the handle is above the objects, as such limitation is not disclosed in the specification. According to the drawings (see fig. 1-3), the handle is not directly above the wafers, but is next to the wafers. Moreover, the handle (e.g., handle 104) has a portion higher than the wafers and a portion lower than the wafers (see annotated fig. 1A below). Thus, for examination purpose, it’s interpreted as the handle has a portion that’s higher than the objects.
This rejection also applies to Claim 39, Claim 41.

    PNG
    media_image1.png
    445
    875
    media_image1.png
    Greyscale

Claim 3 (which depends on claim 1) recites “[a] carrier comprises a handle . . . a spinning device attached to the handle and configured to spin the plurality of objects . . . ” (recited in claim 1) and “the spinning device is configured to contact a top edge of the plurality of objects” at claim 3 line 1-2. It’s unclear how the objects (e.g., wafers) can be mounted on the carrier when the spinning device is attached to the handle and configured to contact the top edge of the objects. As illustrated in Fig. 2C and disclosed in para. 0032 of the specification, roller 212 can be fixed to handle 204, which would block the entry/exit of wafers, but the specification fails to disclose whether roller 212 is movable or removable.
This rejection also applies to Claim 36 (reciting similar limitations).
Claim 31 (which depends on claim 1) recites: “a spinning device attached to the handle and configured to spin the plurality of objects” (recited in claim 1) and “wherein the spinning device comprises a fan or a propeller” at claim 31 line 1-2. It’s unclear whether the fan/propeller also spin the objects. The specification only discloses that the fan/propeller is used to disturb the flow field (see para. 0042); the specification does not disclose that the fan/propeller is in contact with the wafers and rotates the wafers.
Claim 40 recites “the control device” at line 12-13. There is insufficient antecedent basis for this year, as the claim earlier recites “a computing device.”
Claim limitation “spinning device . . . configured to spin the plurality of objects . . . ” (as recited in claims 1, 3-4, 7, 9, 29, 31-33, 35-38, 40, 42-43) invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure for performing the entire claimed function and to clearly link the structure to the function. In particular, the specification merely discloses “any suitable drive system”—the drawings do not illustrate any drive system—without disclosing further detail about the drive system’s structures; how it’s mounted in the apparatus; how it rotates the rollers/sub-rollers (and consequently rotates the wafers). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Claim limitation “spinning portion . . . configured to spin a . . . object . . . ” (as recited in claims 4, 9, 37-38, 42-43) invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure for performing the entire claimed function and to clearly link the structure to the function. In particular, the specification merely discloses “any suitable drive system”—the drawings do not illustrate any drive system—without disclosing further detail about the drive system’s structures; how it’s mounted in the apparatus; how it rotates the rollers/sub-rollers (and consequently rotates the wafers). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Regarding the rejections for the abovementioned 112(f) limitations, Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure and clearly links them to the function so that one of ordinary skill in the art would recognize what structure perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure for performing the claimed function and clearly links or associates the structure to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The remaining claims are rejected because they depend on a claim rejected herein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHOI (US PGPUB 20110309051).
Regarding claim 1, CHOI teaches an apparatus (see fig. 8-11, para. 0056; the apparatus illustrated in fig. 8-11 is similar to the apparatus illustrated in fig. 1-7, so the same/similar description can be applied to both, see para. 0056) for processing a plurality of objects (wafers 110, see fig. 9). CHOI’s apparatus comprises: 
a carrier (barrel 200, see fig. 9, para. 0057) configured to hold the plurality of objects (wafers 110, see fig. 9), wherein the carrier comprises a handle (plates 201 and 202, fig. 9-10, para. 0060-62) and one or more lifting portions (one or more of rods 120, see fig. 9, para. 0057); 
a tank (bath 111, see fig. 8) configured to hold a processing agent and to receive the carrier (see fig. 8-9, para. 0057, the bath holds a treatment liquid and barrel 200), wherein a top portion of the handle is configured to be above a top level of the processing agent (see para. 0065, an oscillating means is connected to the upper portions of plates 201 and 202 to move the plates up and down; a person having ordinary skill in the art would understand that the level of treatment liquid in bath 111 can be changed (e.g., lowered); thus, a top portion of the handle is structurally fully capable of being above a top level of the treatment liquid); and 
a spinning device (rods 120, motor 210, gears 231 and 232, transmission unit 220, see fig. 9, para. 0063-64) attached to the handle (see fig. 9) and configured to spin the plurality of objects (see para. 0064) to disturb a flow field of the processing agent (treatment liquid can be supplied into bath 111, see fig. 8, para. 0057, which means the treatment liquid can have a flow field; and because the spinning device rotates wafers immersed in the treatment liquid, the spinning device is structurally fully capable of disturbing such flow field).
Regarding claim 2, CHOI teaches the apparatus of claim 1. CHOI teaches wherein the carrier (barrel 200) comprises a plurality of slots (slot 124, see fig. 2-3, 9, para. 0040) that separate the plurality of objects from one another (see fig. 2-3, 9), and wherein the handle (plates 201 and 202) is configured to be above the plurality of objects when the plurality of objects are positioned upright in the plurality of slots (see fig. 10).
Regarding claim 3, CHOI teaches the apparatus of claim 1. CHOI teaches wherein the spinning device is configured to contact a top edge of the plurality of objects (see fig. 8-9, rod 120 contacts a top edge of wafer 110).

Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WU (Chinese Publication CN107968060, as translated by Espacenet).
Regarding claim 1, WU teaches an apparatus for processing a plurality of objects (see fig. 1-3, para. 0032). WU’s apparatus comprises: 
a carrier (see fig. 2) configured to hold the plurality of objects (see fig. 1, para. 0032, holding wafers 200), wherein the carrier comprises a handle (lifting arm 10, fig. 2, para. 0032) and one or more lifting portions (frame 50, fig. 2, para. 0042); 
a tank (tank 100, fig. 1, para. 0032) configured to hold a processing agent and receive the carrier (see fig. 1, para. 0032), wherein a top portion of the handle is configured to be above a top level of the processing agent (see fig. 1-2; because lifting arm can move vertically, it’s structurally fully capable of being above a top level of the processing agent); 
a spinning device (rod 31 and drive system 21-23, fig. 1-3, para. 0033-34, 0038) attached to the handle (see fig. 1-3) and configured to spin the plurality of objects (see para. 0038-39) to disturb a flow field of the processing agent (see para. 0004, acid is supplied from the tank’s bottom and overflows from the tank’s top; this means the acid has a flow field and rod 31 is structurally fully capable of rotating the wafers to disturb that flow field).
Regarding claim 2, WU teaches the apparatus of claim 1. WU wherein the carrier comprises a plurality of slots (grooves, para. 0048) that separate the plurality of objects from one another (a person having ordinary skill in the art would understand the grooves separate the wafers from each other), and wherein the handle is configured to be above the plurality of objects when the plurality of objects are positioned upright in the plurality of slots (see fig. 1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over MATSUSHITA (Japanese Publication JP2002231690, as translated by Espacenet), in view of MIYAZAKI (US PGPUB 20070017901).
Regarding Claim 1, MATSUSHITA teaches an apparatus (apparatus 10, fig. 1-3, para. 0014; apparatus 50, fig. 4-5, para. 0025; apparatus 50 is similarly configured as apparatus 10, see para. 0030) for processing a plurality of objects (wafers W, see para. 0014, 0025, fig. 1, 4-5). 

    PNG
    media_image2.png
    787
    912
    media_image2.png
    Greyscale

MATSUSHITA’s apparatus (apparatus 10; apparatus 50) comprising: 
a carrier (see annotated fig. 1 above) configured to hold the plurality of objects (wafers W), wherein the carrier comprises a handle (lifting arms 19A and 19B, fig. 1, para. 0016) and one or more lifting portions (end plates 13A and 13B, see fig. 1, 4, para. 0014); 
a tank (tank 11, fig. 1, para. 0014) configured to hold a processing agent (see para. 0014) and to receive the carrier (see fig. 1, para. 0014), wherein a top portion of the handle is configured to be above a top level of the processing agent (see fig. 1; see also para. 0016, a lifting device is attached to lifting arms 19A and 19B, which means the lifting arms are structurally fully capable of being above a top level of the solution in the tank); and 
a spinning device (rotating means 20 comprising wafer magazine 12, motor 21, and gears, see fig. 1, para. 0017; see also fig. 4-5, para. 0030) attached to the handle (see fig. 1, para. 0017) and configured to spin the plurality of objects (see para. 0017, rotating means 20 for rotating each wafer W).
MATSUSHITA does not explicitly teach there is a “flow field of the processing agent.”
MIYAZAKI teaches a wafer-processing apparatus that rotates wafers in a tank containing a processing agent (see abstract, fig. 1-2, para. 0082-83), just like the present application; thus MIYAZAKI is analogous. MIYAZAKI teaches a recirculation system (e.g., pipe 44, overflow tank 14, pump 20, see fig. 2) for recirculating the processing agent (see fig. 2, para. 0099-100, 0105-06); this means the processing agent has a flow field. The recirculation system allows the processing agent to be recovered (para. 0083, 0098).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify MATSUSHITA’s apparatus to incorporate a recirculation system (e.g., pipe, overflow tank, pump) for recirculating the processing agent, with reasonable expectation of generating a flow field, for several reasons. 
First, MIYAZAKI teaches that the recirculation system has the benefit of recovering the processing agent; given this benefit, a person having ordinary skill in the art would’ve been motivated to incorporate such a recirculation system. 
Second, it’s well known in the art that a wafer-processing apparatus can have a recirculation system (see MIYAZAKI). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. The recirculation system as incorporated would perform the same function (e.g., recirculate the processing agent), thus yielding predictable results.
In the resulting combination of MATSUSHITA and MIYAZAKI, the spinning device (rotating means 20) would be structurally fully capable of spinning the objects to disturb a flow field of the processing agent.
Regarding claim 4, the combination of MATSUSHITA and MIYAZAKI teaches the apparatus of claim 1. 
MATSUSHITA teaches wherein the spinning device (rotating means 20) comprises a first spinning portion (rollers 17B, see fig. 5, para. 0025) and a second spinning portion (rollers 17C, see fig. 5, para. 0025), wherein the first spinning portion is configured to spin a first object (a first wafer) of the plurality of objects in a first direction (see fig. 5, para. 0030), and wherein the second spinning portion is configured to spin a second object (a second wafer) of the plurality of objects in a second direction different from the first direction (see fig. 5, para. 0030).
When the first spinning portion spins the first object, the first object inherently has a rotational speed (corresponding to “first speed”). Likewise, when the second spinning portion spins the second object, the second object inherently has a rotational speed (corresponding to “second speed”). In other words, MATSUSHITA teaches “the first spinning portion is configured to spin a first object of the plurality of objects at a first speed” and “the second spinning portion is configured to spin a second object of the plurality of objects at a second speed.” Because roller 17B and roller 17C have different diameters (see fig. 5) and use different gear connections (to rotate roller 17B, gear 27 drives gear 51A, whereas to rotate roller 17C, gear 27 drives gear 51A, gear 54, gear 53A, and then gear 55, see fig. 4-5, para. 0026-27), a person having ordinary skill in the art would reasonably expect that the first object and the second object are rotated at different speeds.
Regarding claim 9, the combination of MATSUSHITA and MIYAZAKI teaches the apparatus of claim 1. MATSUSHITA teaches wherein the spinning device (rotating means 20) comprises a first spinning portion (normal rotation rod 15, see fig. 1-2, para. 0017-19; rollers 17B, see fig. 5, para. 0025) and a second spinning portion (reverse rotation rod 16 rotating groove rollers, see fig. 1-2, para. 0017-19; rollers 17C, see fig. 5, para. 0025), wherein the first spinning portion is configured to spin a first object (a first wafer) of the plurality of objects in a first direction (see fig. 1-2, para. 0017-19; see fig. 5, para. 0030), and wherein the second spinning portion is configured to spin a second object (a second wafer) of the plurality of objects in a second direction different from the first direction (see fig. 1-2, para. 0017-19; see fig. 5, para. 0030).

Claim(s) 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of MATSUSHITA and MIYAZAKI (as applied to claim 1), in view of AHN (Korean Publication KR20020017395, as translated by Google Patents).
Regarding claim 29, the combination of MATSUSHITA and MIYAZAKI teaches the apparatus of claim 1. As explained above, because the processing agent is supplied into the tank, the tank has an inlet configured to supply the processing agent to the tank.
The combination does not explicitly teach: 
an inlet can supply the processing agent to the tank “in a first circular direction”;
“wherein the spinning device is further configured to spin a first object of the plurality of objects in the first circular direction and spin a second object of the plurality of objects in a second circular direction opposite to the first circular direction.”
AHN teaches a wafer processing apparatus comprising a tank for immersing a substrate in a liquid (see fig. 1, 3), just like the present application; thus AHN is analogous. AHN teaches an inlet (one of the vortex breakers 7, fig. 2-3, para. 0016-19) configured to supply the processing agent to the tank in a first circular direction (see fig. 3).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of MATSUSHITA and MIYAZAKI to incorporate an inlet configured to supply the processing agent to the tank in a first circular direction (as taught by AHN), with reasonable expectation of circulating the processing agent, for several reasons. First, AHN teaches that by supplying the processing agent in a circular manner, the processing agent can be uniformly applied to the surfaces of the substrate (see para. 0019; see also fig. 3). Given this benefit, a person having ordinary skill in the art would’ve been motivated to incorporate such inlet. Second, it’s well known in the art that a wafer processing apparatus can have an inlet configured to supply the processing agent to the tank in a first circular direction (see AHN). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. The inlet as incorporated would perform the same function (e.g., supply processing agent), thus yielding predictable results.
In the resulting combination of MATSUSHITA, MIYAZAKI, and AHN, the spinning device would be structurally fully capable of “spin[ning] a first object of the plurality of objects in the first circular direction and spin a second object of the plurality of objects in a second circular direction opposite to the first circular direction.” As explained above, MATSUSHITA teaches the spinning device can spin a first object in a first direction (e.g., clockwise direction) and spin a second object in a second direction (e.g., counterclockwise direction) different from the first direction. Moreover, the inlet can supply the processing agent to the tank in the first circular direction (e.g., clockwise direction, see AHN at fig. 3).
Regarding claim 30, the combination of MATSUSHITA, MIYAZAKI, and AHN teaches the apparatus of claim 29. The combination teaches an other inlet (the other one of the vortex breakers 7, see AHN at fig. 2-3) configured to supply the processing agent to the tank in the second circular direction (e.g., counterclockwise direction, see AHN at fig. 2-3).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of WU (as applied to claim 1), in view of BRAN (US Patent 5090432).
Regarding Claim 31, WU teaches the apparatus of claim 1. 
WU does not explicitly teach: “wherein the spinning device comprises a fan or a propeller, wherein a turning of the fan or the propeller disturbs the flow field of the processing agent.”
BRAN teaches a wafer processing apparatus (see abstract, fig. 7), just like the present application; thus BRAN is analogous. BRAN teaches a spinning device (impeller 200, fig. 7-8, col. 8 line 18-32) configured to rotate an object (see col. 8 line 39-40), wherein the spinning device comprises a fan or a propeller (see fig. 7-8).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify WU to incorporate a spinning device comprising a fan or a propeller (e.g., impeller 200), with reasonable expectation of rotating wafers. All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. The fan or propeller as incorporated would perform the same function (e.g., rotate wafers in the tank), thus yielding predictable results.
In the resulting combination of WU and BRAN, the fan/propeller (impeller 200 comprising impeller section 202) is structurally fully capable of disturbing the flow field of the processing agent (see BRAN at fig. 7).

Claim(s) 7, 32, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over CHOI (as applied to claim 1), in view of ERK (US PGPUB 20090247055).
Regarding claim 7, CHOI teaches the apparatus of claim 1.
CHOI does not explicitly teach the apparatus further comprising an other spinning device attached to a sidewall of the tank.
ERK teaches a wafer processing apparatus (see fig. 6-9, para. 0055), just like the present application; thus ERK is analogous. ERK teaches a tank (casing 25, fig. 6-9, para. 0055) configured to hold a processing agent and to receive wafers (see fig. 6-9), wherein the tank has a spinning device (rollers 35, fig. 6-7, para. 0055) attached to a sidewall of the tank (see fig. 7).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify CHOI to incorporate an other spinning device (e.g., rollers 35) attached to a sidewall of the tank (see ERK), with reasonable expectation of rotating wafers, for several reasons. 
First, CHOI has implicitly suggested a spinning device attached to a sidewall of the tank (see fig. 1, the apparatus has supporting rod 120; because CHOI is silent on rod 120 being attached to a barrel in the apparatus of fig. 1 and a person having ordinary skill in the art would understand that the rod is not suspended in air, it’s reasonably expected that rod 120 is attached to some structure such as a tank sidewall). 
Second, it’s well known in the art that a tank can have a spinning device (e.g., rollers 35) attached to a sidewall of the tank (see ERK). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. The other spinning device as incorporated would perform the same function (e.g., rotate wafers in the tank), thus yielding predictable results.
Regarding claim 32, the combination of CHOI and ERK teaches the apparatus of claim 7. The combination teaches wherein the other spinning device (e.g., rollers 35) is configured to contact a side edge of the plurality of objects (see ERK at fig. 6, 9; see also ERK at para. 0055, “It is to be understood that rollers 35 may be located in various other arrangements besides that shown in FIG. 6.”).
Regarding claim 35, CHOI teaches an apparatus for processing a plurality of objects (as explained above). As explained above, CHOI’s apparatus comprises:
a carrier (barrel 200) configured to hold the plurality of objects, wherein the carrier comprises a handle (one of plates 201 and 202), a sidewall (the other one of plates 201 and 202), and one or more lifting portions (rods 120);
a tank (bath 111) configured to hold a processing agent and receive the carrier, wherein a top portion of the handle is configured to be above a top level of the processing agent (as explained above);
a first spinning device (rods 120, motor 210, gears 231 and 232, transmission unit 220) attached to the handle and configured to spin the plurality of objects to disturb a flow field of the processing agent (as explained above).
CHOI does not explicitly teach: “a second spinning device attached to a sidewall of the tank and configured to spin the plurality of objects to disturb the flow field of the processing agent.”
As explained above, ERK teaches a wafer processing apparatus comprising a tank (casing 25) and a spinning device (rollers 35) attached to a sidewall of the tank (see fig. 7). As explained above, it would’ve been obvious to a person having ordinary skill in the art to modify CHOI to incorporate a second spinning device (e.g., rollers 35) attached to a sidewall of the tank (see ERK), with reasonable expectation of rotating wafers. 
In the resulting combination of CHOI and ERK, the second spinning device (e.g., rollers 35) would be structurally fully capable of spinning the plurality of objects to disturb the flow field of the processing agent. As explained above, treatment liquid can be supplied into bath 111 (see CHOI at fig. 8, para. 0057), which means the treatment liquid can have a flow field; and because the spinning device rotates wafers immersed in the treatment liquid, the spinning device is structurally fully capable of disturbing such flow field.
Regarding claim 36, the combination of CHOI and ERK teaches the apparatus of claim 35. CHOI teaches wherein the first spinning device is configured to contact a top edge of the plurality of objects (see fig. 8-9, rod 120 contacts a top edge of wafer 110).

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of CHOI and ERK (as applied to claim 35), in view of MATSUSHITA.
Regarding claim 38, the combination of CHOI and ERK teaches the apparatus of claim 35. The combination teaches wherein the first spinning device comprises a first spinning portion (a first rod 120, see CHOI at fig. 8, 10) and a second spinning portion (a second rod 120, see CHOI at fig. 8, 10), wherein the first spinning portion is configured to spin a first object of the plurality of objects in a first direction (when the first rod 120 rotates a wafer, the wafer inherently has a rotational direction), and wherein the second spinning portion is configured to spin a second object of the plurality of objects in a second direction (when the second rod 120 rotates a wafer, the wafer inherently has a rotational direction).
The combination does not explicitly teach: the second direction is different from the first direction.
As explained above, MATSUSHITA teaches a wafer-processing apparatus wherein the spinning device (rotating means 20) comprises a first spinning portion (normal rotation rod 15, see fig. 1-2, para. 0017-19; rollers 17B, see fig. 5, para. 0025) and a second spinning portion (reverse rotation rod 16, see fig. 1-2, para. 0017-19; rollers 17C, see fig. 5, para. 0025), wherein the first spinning portion is configured to spin a first object (a first wafer) of the plurality of objects in a first direction (see fig. 1-2, para. 0017-19; see fig. 5, para. 0030), and wherein the second spinning portion is configured to spin a second object (a second wafer) of the plurality of objects in a second direction different from the first direction (see fig. 1-2, para. 0017-19; see fig. 5, para. 0030). MATSUSHITA uses a gear system (see fig. 1, para. 0017-19, 0021, a large diameter gear 27 rotates smaller gears; see also fig. 5, para. 0026-28) and groove rollers (rollers 17A-17B, see fig. 2; rollers 17B-17C, see fig. 5) to cause first spinning portion (normal rotation rod 15; roller 17B) and second spinning portion (reverse rotation rod 16; roller 17C) to rotate in different directions, which in turn causes different wafers to rotate in different directions.
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of CHOI and ERK to incorporate the gear system and groove rollers as taught by MATSUSHITA, with reasonable expectation of causing first spinning portion (a first rod 120) and second spinning portion (a second rod 120) to rotate in different directions, for several reasons. 
First, MATSUSHITA teaches that by rotating the spinning portions (and consequently rotating the wafers) in different directions, the flow of the processing agent can be enhanced and the processing agent’s temperature distribution can become more uniform (see para. 0012, 0023, 0034). Given these benefits, a person having ordinary skill in the art would’ve been motivated to incorporate the gear system and groove rollers as taught by MATSUSHITA so that different spinning portions (and different wafers) can rotate in different directions.
Second, it’s well known in the art to use a gear system and groove rollers to cause different spinning portions and different wafers to rotate in different directions (see MATSUSHITA). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. The gear system and groove rollers as incorporated would perform the same function (e.g., cause different spinning portions and different wafers to rotate in different directions), thus yielding predictable results.

Claim(s) 7, 32, 35, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over WU (as applied to claim 1), in view of ERK.
Regarding claim 7, WU teaches the apparatus of claim 1.
WU does not explicitly teach an other spinning device attached to a sidewall of the tank.
As explained above, ERK teaches a wafer processing apparatus (see fig. 6-9, para. 0055) comprising a tank (casing 25, fig. 6-9, para. 0055) configured to hold a processing agent and to receive wafers (see fig. 6-9), wherein the tank has a spinning device (rollers 35, fig. 6-7, para. 0055) attached to a sidewall of the tank (see fig. 7).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify WU to incorporate an other spinning device (e.g., rollers 35) attached to a sidewall of the tank (see ERK), with reasonable expectation of rotating wafers. It’s well known in the art that a tank can have a spinning device (e.g., rollers 35) attached to a sidewall of the tank (see ERK). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. The other spinning device as incorporated would perform the same function (e.g., rotate wafers in the tank), thus yielding predictable results.
Regarding claim 32, the combination of WU and ERK teaches the apparatus of claim 7. The combination teaches wherein the other spinning device (e.g., rollers 35) is configured to contact a side edge of the plurality of objects (see ERK at fig. 6, 9; see also ERK at para. 0055, “It is to be understood that rollers 35 may be located in various other arrangements besides that shown in FIG. 6.”).
Regarding claim 35, WU teaches an apparatus for processing a plurality of objects (as explained above). As explained above, WU’s apparatus comprises:
a carrier (see fig. 2) configured to hold the plurality of objects (see fig. 1, para. 0032), wherein the carrier comprises a handle (lifting arm 10), a sidewall (guide rods 32 and 33, fig. 1-3, para. 0038), and one or more lifting portions (frame 50); 
a tank (tank 100) configured to hold a processing agent and receive the carrier (see fig. 1, para. 0032), wherein a top portion of the handle is configured to be above a top level of the processing agent (as explained above); 
a first spinning device (rod 31 and drive system 21-23, fig. 1-3, para. 0038) attached to the handle (see fig. 1-3) and configured to spin the plurality of objects (see para. 0038-39) to disturb a flow field of the processing agent (as explained above).
WU does not explicitly teach: “a second spinning device attached to a sidewall of the tank and configured to spin the plurality of objects to disturb the flow field of the processing agent.”
As explained above, ERK teaches a wafer processing apparatus comprising a tank (casing 25) and a spinning device (rollers 35) attached to a sidewall of the tank (see fig. 7). As explained above, it would’ve been obvious to a person having ordinary skill in the art to modify WU to incorporate a second spinning device (e.g., rollers 35) attached to a sidewall of the tank (see ERK), with reasonable expectation of rotating wafers.
In the resulting combination of WU and ERK, the second spinning device (e.g., rollers 35) would be structurally fully capable of spinning the plurality of objects to disturb the flow field of the processing agent. Because acid is supplied into tank (see WU at para. 0004), the acid can have a flow field; and because the spinning device rotates wafers immersed in the acid, the spinning device is structurally fully capable of disturbing such flow field.
Regarding claim 39, the combination of WU and ERK teaches the apparatus of claim 35. WU teaches wherein the sidewall (guide rod 32 or 33) of the carrier comprises a plurality of slots (positioning grooves, para. 0048), wherein the plurality of objects are configured to be positioned in the plurality of slots (see para. 0048), and wherein the handle is configured to be above the sidewall (see fig. 1-3) of the carrier and the plurality of objects (see fig. 1-2).  

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of WU and ERK (as applied to claim 35), in view of MATSUSHITA.
Regarding claim 37, the combination of WU and ERK teaches the apparatus of claim 35. 
The combination does not explicitly teach: “wherein the first spinning device comprises a first spinning portion and a second spinning portion, wherein the first spinning portion is configured to spin a first object of the plurality of objects at a first speed, and wherein the second spinning portion is configured to spin a second object of the plurality of objects at a second speed different from the first speed.”
As explained above, MATSUSHITA teaches a wafer processing apparatus that rotates wafers in a tank. MATSUSHITA teaches a spinning device (rotating means 20) comprises a first spinning portion (rollers 17B, see fig. 5, para. 0025) and a second spinning portion (rollers 17C, see fig. 5, para. 0025), wherein the first spinning portion is configured to spin a first object (a first wafer) of the plurality of objects in a first direction (see fig. 5, para. 0030), and wherein the second spinning portion is configured to spin a second object (a second wafer) of the plurality of objects in a second direction different from the first direction (see fig. 5, para. 0030).
As explained above, MATSUSHITA teaches “the first spinning portion is configured to spin a first object of the plurality of objects at a first speed” and “the second spinning portion is configured to spin a second object of the plurality of objects at a second speed.” Because roller 17B and roller 17C have different diameters (see fig. 5) and use different gear connections (to rotate roller 17B, gear 27 drives gear 51A, whereas to rotate roller 17C, gear 27 drives gear 51A, gear 54, gear 53A, and then gear 55, see fig. 4-5, para. 0026-27), a person having ordinary skill in the art would reasonably expect that the first object and the second object are rotated at different speeds. To achieve rotating the wafers at different speeds, MATSUSHITA teaches structures such as a gear system (see fig. 1; see also fig. 4-5), a driving rod 53 (see fig. 4-5), and groove rollers 17B and 17C (see fig. 5).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of WU and ERK to incorporate structures of MATSUSHITA’s spinning device (e.g., gear system, driving rod, groove rollers), with reasonable expectation of rotating different wafers at different speeds, for several reasons.
First, MATSUSHITA teaches that by rotating different wafers in different manners, the flow of the processing agent can be enhanced and the processing agent’s temperature distribution can become more uniform (see para. 0012, 0023, 0034). Given these benefits, a person having ordinary skill in the art would’ve been motivated to incorporate structures of MATSUSHITA’s spinning device (e.g., gear system, driving rod, groove rollers) so that different wafers can be rotated in different directions and at different speeds.
Second, it’s well known in the art that a spinning device can rotate different wafers at different speeds and in different directions (see MATSUSHITA). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. Structures of MATSUSHITA’s spinning device (e.g., gear system, driving rod, and groove rollers) as incorporated would perform the same function (e.g., rotate different wafers at different speeds and in different directions), thus yielding predictable results.

Claim(s) 40-43 are rejected under 35 U.S.C. 103 as being unpatentable over MATSUSHITA in view of MIYAZAKI, and as evidenced by CHOI.
Regarding claim 40, MATSUSHITA teaches an apparatus or system for processing a plurality of objects (as explained above). 
The preamble is non-limiting, because the phrase “for reducing contamination” only recites the purpose of intended use of the claimed invention, and the body of claim 40 fully and intrinsically sets forth all of the limitations of the claimed invention. See MPEP § 2111.02(II). The tank, as recited in the claim, is structurally fully capable of holding a cleaning liquid, which can be used to clean the objects/wafers. Indeed, it’s well known in the art that the same apparatus can be used for etching and cleaning wafers. For example, CHOI—which teaches an apparatus for rotating wafers immersed in a liquid in a tank (see above)—teaches that the same apparatus can be used for cleaning or etching, depending on whether an etching liquid or a cleaning liquid is supplied to the tank (see para. 0001, 0034, 0071, 0073).
As explained above, MATSUSHITA’s apparatus/system (apparatus 10, fig. 1-3; apparatus 50, fig. 4-5) comprises a process tool comprising:
a carrier configured to hold the plurality of objects, wherein the carrier comprises a handle and one or more lifting portions; 
a tank configured to hold a processing agent and receive the carrier, wherein a top portion of the handle is configured to be above a top level of the processing agent; 
a spinning device attached to the handle and configured to spin the plurality of objects.
MATSUSHITA does not explicitly teach:
there is a “flow field of the processing agent”;
The spinning device is configured to spin the objects “based on a control signal”;
“a computing device configured to determine the control signal for the spinning device”; and 
“a communication interface configured to transmit the control signal from the control device to the spinning device.”
As explained above, MIYAZAKI teaches a recirculation system (e.g., pipe 44, overflow tank 14, pump 20, see fig. 2) for recirculating the processing agent (see fig. 2, para. 0099-100, 0105-06); this means the processing agent has a flow field. The recirculation system allows the processing agent to be recovered (para. 0083, 0098). 
Additionally, MIYAZAKI teaches a process tool (apparatus, abstract, fig. 1-2, para. 0082-83) comprising a spinning device (rods 16, fig. 1-2) configured to spin the one or more objects (rotate wafers 30, see fig. 1-2, para. 0083) based on a control signal (para. 0093, automatic control of rotation according to a program). MIYAZAKI teaches a computing device (personal computer, para. 0093) configured to determine the control signal (conduct automatic control according to a program, para. 0093) for the spinning device (controlling rotation of rod 16 via drive motor 38).
MIYAZAKI inherently teaches that its system comprises a communication interface configured to transmit the control signal (instruction from the program, para. 0093) from the computing device (personal computer) to the spinning device (rod 16), for at least two reasons. First, MIYAZAKI teaches that the personal computer can be provided separately from the BOX80 (para. 0093)—in which rods 16 and drive motor 38 are located (see fig. 1)—and the personal computer automatically controls the rotation of motor 38 (and in turn rods 16) according to a program (para. 0093). For the personal computer to exercise such control, it must transmit the instructions (i.e., “control signal”) to the motor 38 and rods 16. Thus, MIYAZAKI’s computer includes a communication interface for transmitting the control signal. Second, a conventional personal computer includes a communication interface to transmit control signal.
As explained above, it would’ve been obvious to a person having ordinary skill in the art to modify MATSUSHITA’s apparatus to incorporate a recirculation system (e.g., pipe, overflow tank, pump) as taught by MIYAZAKI, with reasonable expectation of generating a flow field.
Additionally, it would’ve been obvious to a person having ordinary skill in the art to modify MATSUSHITA’s system to incorporate a computing device for controlling the spinning device and a communication interface for transmitting control signal from the computing device to the spinning device (as taught by MIYAZAKI), with reasonable expectation of enhancing wafer processing and automating the spinning, for several reasons. 
First, automating an activity is considered obvious, see MPEP § 2144.04.III. Because MATSUSHITA already teaches using a spinning device to rotate wafers, automating this activity via a control device would be considered obvious. 
Second, it’s well known in the art that a computing device can conduct automatic control of the spinning device according to a program and the communication interface transmits instructions from the computing device to the spinning device to execute the program (see MIYAZAKI). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. The computing device and communication interface as incorporated would perform the same functions as before (e.g., controlling the spinning device), thus yielding predictable results.
In the resulting combination of MATSUSHITA and MIYAZAKI (and as evidenced by CHOI), the spinning device (rotating means 20) would be structurally fully capable of spinning the objects to disturb a flow field of the processing agent, and the spinning device would be configured to spin the objects “based on a control signal.”
Regarding claim 41, the combination of MATSUSHITA and MIYAZAKI (evidenced by CHOI) teaches the system of claim 40. MATSUSHITA teaches wherein the carrier further comprises two sidewalls (rod 15 and rod 16, see fig. 1-2) comprising a plurality of slots (groove rollers 17A and 17B, see fig. 2, para. 0015), wherein the plurality of objects are configured to be positioned in the plurality of slots (see fig. 2), and wherein the handle is configured to be above the two sidewalls and the plurality of objects (see fig. 1).  
Regarding claim 42, the combination of MATSUSHITA and MIYAZAKI (evidenced by CHOI) teaches the system of claim 40. MATSUSHITA teaches wherein the spinning device comprises a first spinning portion (roller 17B, see fig. 5, para. 0025) and a second spinning portion (roller 17C, see fig. 5, para. 0025), and wherein the first and second spinning portions are attached to a rod (rod 51) of the spinning device (see fig. 5), separated from each other (see fig. 5), and configured to extend along a direction that the plurality of objects are aligned (see fig. 5).
Regarding claim 43, the combination of MATSUSHITA and MIYAZAKI (evidenced by CHOI) teaches the system of claim 40. MATSUSHITA teaches wherein the spinning device comprises a first spinning portion (roller 17B, see fig. 5, para. 0025) and a second spinning portion (roller 17C, see fig. 5, para. 0025), wherein the first spinning portion is configured to spin a first object of the plurality of objects at a first speed and at a first direction (as explained above), and wherein the second spinning portion is configured to spin a second object of the plurality of objects at a second speed different from the first speed (as explained above) and at a second direction different from the first direction (as explained above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714